973 So.2d 1253 (2008)
Michael HARTH, Appellant,
v.
Salem R. TOWNE, Appellee.
No. 5D06-4469.
District Court of Appeal of Florida, Fifth District.
February 8, 2008.
Linda Bellomio Commons, Tampa, for Appellant.
Derrill L. McAteer, of The. Hogan Law Firm, Brooksville, for Appellee.
PER CURIAM.
AFFIRMED. See Schwab & Co. v. Breezy Bay, Inc., 360 So.2d 117, 118 (Fla. 3d DCA 1978) ("The discretion reposed in the trial judge by Fla. R. Civ. P. 1.540 is of the broadest scope and in order to reverse a judge's ruling thereunder, there must be a showing of a gross abuse of discretion.").
ORFINGER, MONACO and TORPY, JJ., concur.